Citation Nr: 0024376	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  95-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of zero percent 
for polymorphous light eruption (PMLE) prior to January 8, 
1993.  

2.  Entitlement to an evaluation in excess of a ten percent 
evaluation for PMLE beginning on January 8, 1993.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse








ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from December 1990 to June 
1991, to include service in the Southwest Asian Theater of 
Operations during the Persian Gulf War.  He also has United 
States Air Force reserve service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 rating decision from the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which established service 
connection and assigned a zero percent evaluation for PMLE, 
effective June 11, 1991.  Thereafter, a February 1995 rating 
decision implemented the January 1995 Hearing Officer's 
decision to increase the evaluation to 10 percent, effective 
January 8, 1993.  Thereafter, the RO denied an evaluation in 
excess of 10 percent.  The case was then remanded to the RO 
for further development on the issue.  

The veteran appears to be raising the issue of service 
connection for fatigue and headaches secondary to service-
connected PMLE, although it is unclear.  This issue is 
referred to the RO for any appropriate action.  






FINDINGS OF FACT

1.  PMLE was manifested by exfoliation, exudation and itching 
involving exposed surfaces prior to January 8, 1993.   

2.  PMLE has been manifested by no more than exfoliation, 
exudation and itching involving exposed surfaces during the 
entire period under consideration.


CONCLUSIONS OF LAW

1.  The criteria to warrant assignment of an evaluation of 10 
percent for PMLE prior to January 8, 1993 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).

2.  The criteria to warrant assignment of an evaluation in 
excess of 10 percent for PMLE have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service from December 1990 to June 
1991, to include service in the Southwest Asian Theater of 
Operations during the Persian Gulf War.  He also has United 
States Air Force reserve service.  Service medical records 
show no complaint or treatment for PMLE.  The report of 
separation, dated in May 1991, shows the skin was normal.  



A VA examination report, dated in February 1993, shows that 
the veteran was diagnosed with PMLE in November 1991, which 
diagnosis the examiner noted had been confirmed by biopsy.  A 
January 1993 record from Andrews Air Force Base shows that 
the veteran's PMLE was a result of service during Desert 
Storm.  VA outpatient treatment records, dated from October 
1991 to December 1992, show that the veteran complained of an 
itchy rash and had papules on the forehead, cheeks, neck, 
hands and arms.  A follow-up treatment record, dated in May 
1992, indicates that there was papule eruption of the 
forehead and neck and that there had been no improvement 
despite the use of a recommended cream.  Treatment records 
dated in August 1992 disclose that he began taking Plaquenil 
to treat his PMLE.  A treatment record, dated in December 
1992, shows that the PMLE was resolving and stable after four 
months of Plaquenil therapy, but noted that the therapy might 
have to be restarted in the spring and summer.  Vigorous 
sunscreen use was recommended.  

VA examination in February 1993 showed indurated violaceous 
papules and plaques over the veteran's forehead, right cheek, 
left temple, nape of neck and on the upper right arm.  The 
examiner remarked that the veteran had been diagnosed to have 
PMLE in November 1991, noting that the last flare-up had been 
two weeks earlier.  The diagnosis was PMLE, still active.  
The impression was PMLE with resolving flare but continued 
disease activity.  

On VA examination in March 1993 the veteran reported that his 
PMLE had improved somewhat with the use of Plaquenil.  He 
indicated that he had had to miss approximately one day of 
work per two-month period for doctor's visits.  The diagnosis 
was PMLE.  

At a personal hearing before a Hearing Officer at the RO in 
January 1995, the veteran testified that he had a rash on his 
face, nape of the neck, wrist, forearms, scalp and other 
exposed areas, which itched and had bled after scratching.  
He testified that during the winter months, he went to his 
dermatologist every other month and once a month the 
remainder of the year.  The veteran indicated that the 
dermatologist had recommended avoiding exposure to sunlight.  
He stated that in addition to creams, he had been prescribed 
Plaquenil which had potential side effects, and therefore, 
had to have an eye exam twice a year and blood work once a 
month, and had missed work as a result of the doctor's 
appointments for such.  The veteran indicated that his 
current employment was contingent on having reserve duty 
which in turn, required him to be deployable, but that his 
doctor had recommended that he not be deployed due to his 
PMLE.  He testified that while he had applied for a flight 
engineer's position, he had been rejected due to the 
medication he was taking.  The veteran testified that it was 
difficult for him to participate in outdoor activities, to 
include attending his children's ball games.  The veteran 
submitted a memo from Dr. G. B., dated in January 1995, in 
which Dr. B. states that the veteran had PMLE and strongly 
advised against constant, prolonged sun exposure.  He also 
submitted a memo from Warminster Medical Associates, dated in 
December 1994, which states that the veteran had pruritus and 
exfoliation secondary to sun exposure and indicates that the 
veteran should be working indoors.  

In his substantive appeal, VA Form 9, dated in April 1995, 
the veteran stated that his PMLE warranted a rating in excess 
of zero percent.  He claimed that he had constant itching, 
extensive lesions and marked disfigurement.  

At his March 1997 personal hearing before a member of the 
Board in Washington, D.C., the veteran testified that he had 
worked in a civil service position as an air reserve 
technician for the Air force for 11 years.  He stated that in 
order to be an air reserve technician he was required to be 
in the reserves and that in order to be in the reserves, he 
had to be "worldwide qualified."  Transcript p. 4.  The 
veteran testified that his doctor had recently recommended 
that he should not be deployed to certain locations as a 
result of his skin condition, which in turn, meant that he 
could not remain in the reserves and would therefore, be 
unable to keep his civilian job as an air reserve technician.  
The veteran explained that his job as an air reserve 
technician required him to work on aircraft, most of which 
were located outside of the hangar on the flight line, about 
90 percent of the time, which exposed him to the sunlight 
causing flare-ups of PMLE, lasting from weeks to months 
depending on the exposure.  He testified that he had been 
temporarily assigned to a desk job as an accommodation for 
his PMLE.  

The veteran testified that the PMLE was worse during the 
summer, although he noted that sun exposure even on snowy 
days could cause a flare-up, as well as exposure while in a 
car.  He stated that after exposure it took about two to 
three days for the new lesions to appear and depending on 
whether he had been taking medication or not at the time of 
exposure, the flare-up could last for weeks to months.  The 
veteran testified that he had had to take extensive measures 
in order to prevent flare-ups, such as wearing long-sleeved 
shirts, using sunscreen lotions, taking medications, and 
wearing hats, although he noted that it was not always 
possible to wear long sleeves and/or a hat on the flight 
line.  He described a "flare-up" as breaking out with 
oozing and bleeding caused by scratching, usually on his 
scalp, head, forehead, sides of his cheeks, around his eyes, 
neck, back of hands, arms and any other exposed area.  

The veteran's wife testified that during a flare-up, the 
veteran had raised welts with a crusty and/or pussy textures, 
resembling a pimple and indicated that he constantly 
scratched the affected areas.  She stated that the veteran 
had been taking Plaquenil but was only supposed to take it 
during the times of the year when exposure was the most 
intense, as the medication had harsh side effects.  She 
testified that as a result of PMLE, the veteran was unable to 
attend his children's baseball games, go to the beach, go to 
the pool or do anything outdoors, unless it was overcast.  
The veteran testified that he had seen his private doctor for 
PMLE about once a month in the spring and summer and once or 
more during the winter, depending on the frequency of flare-
ups and that Plaquenil and creams were prescribed.  He 
indicated that he also had blood work one or two times per 
year and had his eyes examined twice per year due to the 
potential side effects of Plaquenil, to include hair loss and 
blindness, as well as kidney and liver damage.  

In a VA examination for skin diseases in September 1998, the 
veteran reported having developed PMLE during Desert Storm, 
manifested by erythema and pruritus over the back of his 
hands and that it had since progressed to involve the back of 
his hands, the "v" of his neck and back, as well as most 
recently, around his eyes and his face.  He stated that he 
had used sunscreen and had taken Plaquenil during the summer.  
Physical examination revealed mild erythema on the extensor 
surfaces of the arms, around the face and eyes and in the 
"v" of the neck.  No obvious scaling, crusting, ulcerations 
or excoriations were shown.  The report notes a small patch 
of scaly erythema on the right temple and right bridge of the 
nose.  

In an August 1999 VA examination for skin diseases, the 
veteran reported that his rash was very itchy when left 
untreated and became worse during summer months.  He 
complained of a new rash by his right eye which he had had 
for about one week and which was also very itchy.  The 
examiner stated that the veteran had had "no appreciable 
rash on most common photo (exposed to light) distributed 
areas such as the arms, back of hands, face, neck, et 
cetera."  Erythematous puffy plaque with minimal scale on 
the right medial lower eyelid was noted.  The assessments 
were PMLE by history, no evidence of disease today and acute 
dermatitis on the right medial eyelid, which the examiner 
stated looked more like acute contact dermatitis rather than 
PMLE.  The examiner stated that the veteran did not report 
for photos.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

38 C.F.R. § 4.118, Diagnostic Code 7806 pertains to the 
evaluation of eczema.  With slight, if any, exfoliation, 
exudation or itching, and if on a nonexposed surface or small 
area, a zero percent evaluation is warranted.  With 
exfoliation, exudation or itching and if involving an exposed 
surface or extensive area, a 10 percent 
evaluation is assigned.  A 30 percent evaluation is assigned 
where there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation is 
assigned where there is ulceration or extensive exfoliation 
or crusting, 
and systemic or nervous manifestations, or where the 
condition is exceptionally repugnant.  A Note to 38 C.F.R. 
§ 4.118 (1999) provides that the most repugnant conditions 
may be submitted for central office rating with several 
unretouched photographs.  

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and would be pertinent to the present claim.  The veteran has 
been examined by VA and has been afforded opportunity to 
present evidence and argument in support of his claim.  Thus, 
no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Although the veteran reported for VA examination in August 
1999, he failed to report for the scheduled photographs in 
compliance with the Board's remand.  The record indicates 
that he was notified of the time and the place of the 
scheduled photographs, but failed to report, without good 
cause having been shown.  Accordingly, the claim will be 
evaluated on the evidence of record.  38 C.F.R. §3.655(b) 
(1999).  

In this case, the veteran has appealed the initial rating 
assigned for PMLE.  Therefore, consideration of the claim for 
higher ratings will be based on the totality of the evidence, 
without predominant focus on the recent evidence of record.  

The veteran's service-connected PMLE warrants a 10 percent 
rating prior to January 8, 1993.  This condition is unlisted, 
and therefore, has been rated by analogy as eczema under 
Diagnostic Code 7806.  A VA examination report, dated in 
February 1993, shows that the diagnosis of PMLE had been 
confirmed by biopsy in November 1991.  VA outpatient 
treatment records, dated from October 1991 to December 1992, 
show that the veteran had an itchy rash and had papules on 
the forehead, cheeks, neck, hands and arms.  In May 1992, the 
veteran's papule eruptions had not improved despite the use 
of creams.  In August 1992, the veteran began Plaquenil 
therapy to treat his PMLE.  This evidence shows that the 
veteran's PMLE was manifested by exfoliation, exudation and 
itching of exposed surface areas.  Thus, the veteran's PMLE 
warrants an evaluation of 10 percent prior to January 8, 
1993.  

The veteran's service-connected PMLE is currently rated 10 
percent disabling.  The veteran argues that his skin 
condition is more disabling than 10 percent, citing constant 
itching with bleeding and crusting.  He claims that the 
condition affects his face, neck, scalp, hands and any other 
exposed areas, especially in bad in the hotter months.  Here, 
the competent medical evidence shows the veteran's PMLE to be 
well controlled on medication, in combination with preventive 
measures, with only occasional flare-ups.  The Board notes as 
significant that at the time of VA examination during the 
summer in August 1999, there was no evidence of PMLE.  
Further, the VA examination in September 1998 disclosed only 
mild erythema on the extensor surfaces of the arms, around 
the face and eyes and in the "v" of the neck.  No obvious 
scaling, crusting, ulcerations or excoriations were shown.  
None of the competent medical evidence of record shows skin 
pathology manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement associated with 
the veteran's PMLE; nor is there medical evidence of 
ulceration, extensive exfoliation or crusting, systemic or 
nervous manifestations, or any other indication that the 
veteran's condition is exceptionally repugnant so as to meet 
the criteria for an evaluation of 30 or 50 percent under 
Diagnostic Code 7806.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999) is in order.  The evidence in 
this case fails to show that PMLE, in and of itself, now 
causes or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  In fact, the 
veteran testified that he had been assigned a desk job as an 
accommodation and, as noted above, there was no evidence of 
PMLE on the most recent examination in August 1999. 

Other Considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Although the 
evidence shows entitltement to a 10 percent rating prior to 
January 8, 1993, for the veteran's PMLE, the competent 
evidence does not support an evaluation in excess of 10 
percent under any potentially applicable diagnostic code for 
PMLE at any time during the period under consideration.  


ORDER

An evaluation of 10 percent is granted for service-connected 
PMLE prior to January 8, 1993.  

An evaluation in excess of 10 percent for PMLE is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

